Citation Nr: 0107146	
Decision Date: 03/09/01    Archive Date: 03/16/01

DOCKET NO.  95-12 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1. Entitlement to service connection for a left ankle 
condition, claimed as secondary to service-connected 
residuals of fractures of the left tibia and fibula.

2. Entitlement to an increased evaluation for service-
connected residuals of fractured left tibia and fibula, 
status post-operative, claimed as a left ankle disability, 
currently evaluated as 10 percent disabling.

3. Entitlement to an increased evaluation for service-
connected residuals of a fractured right femur, lateral 
and femoral condyle, status post-operative, claimed as a 
right hip disability, currently evaluated as 20 percent 
disabling.

4. Entitlement to an increased evaluation for service-
connected residuals of fractured right tibia and fibula, 
patella, status post-operative, currently evaluated as 10 
percent disabling.

5. Entitlement to an increased evaluation for service-
connected residuals of a fractured left proximal humerus, 
claimed as a left shoulder condition, currently evaluated 
as 20 percent disabling.

6. Entitlement to a total disability rating based on 
individual unemployability (TDIU).

7. Entitlement to an increased evaluation for service-
connected dysthymia, currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant served on active duty from February 1979 to 
June 1994.

This matter was last before the Board of Veterans' Appeals 
(the Board) in February 1999, on appeal from a September 1994 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office in Phoenix, Arizona (the RO).  Upon its last 
review, the Board granted an increased disability evaluation 
of 10 percent for service-connected residuals of a gunshot 
wound of the left index finger.  The Board denied service 
connection for a chronic low back disability and a right 
shoulder disability.  The Board also denied an increased 
disability rating for scars of the left iliac crest and left 
thigh.  The Board remanded the first six claims listed above 
for further development of the evidence and readjudication by 
the RO.  

For reasons which will be explained in the REMAND section 
below, the Board believes that an additional issue, 
pertaining to the appellant's claim of entitlement to an 
increased disability rating for his service-connected 
dysthymia, is also in appellate status.


FINDINGS OF FACT

1. The appellant has a left ankle strain which has been 
demonstrated to have been caused by his service-connected 
fracture of the left tibia and fibula.   

2. The residuals of the appellant's fractured left tibia and 
fibula are characterized by a slight bowing of the left 
leg and slight symptoms of degenerative joint disease 
resulting in no functional loss. 

3. The residuals of the appellant's right fractured right 
femur, lateral and femoral condyle, are characterized by a 
moderate severity of pain and stiffness.

4. The residuals of the appellant's residuals of fractured 
right tibia, fibula and patella are characterized by 
slight symptoms of degenerative joint disease resulting in 
minimal loss of flexion; stiffness and pain.  

5. The residuals of the appellant's left (major) proximal 
humerus fracture are characterized by a moderate deformity 
with resulting symptoms of degenerative joint disease, 
loss of external rotation and pain, tenderness, and 
muscular atrophy; without evidence of recurrent 
dislocation, or fibrous union or non-union. 

6. The appellant has a combined service-connected disability 
rating of 80 percent based on: dysthymia, rated as 50 
percent disabling;  impairment of the left humerus, rated 
as 20 percent disabling; arthritis of the left shoulder, 
rated as 10 percent disabling; impairment of the right 
femur, rated as 20 percent disabling; impairment of the 
right tibia and fibula, rated as 10 percent disabling; 
arthritis of the right knee, rated as 10 percent 
disabling; a left leg disorder, rated as 10 percent 
disabling, a disability of the fingers of the left hand, 
rated as 10 percent disabling; a laceration of the scalp 
and lip, rated as zero percent disabling; and a disability 
characterized by a donor site scar of the left iliac 
crest, rated as zero percent disabling.

7. The appellant's service-connected disabilities render him 
unable to secure or follow a substantially gainful 
occupation.


CONCLUSIONS OF LAW

1. Service connection is warranted for a left ankle strain.  
38 C.F.R. § 3.310 (2000).  

2. The criteria for a rating in excess of 10 percent for 
residuals of a fractured left tibia and fibula are not 
met.  38 U.S.C.A. § 1155 (West 1991);  38 C.F.R. 
§§ 4.71, 4.71a, Diagnostic Codes 5003, 5260, 5261, 5262 
(2000).

3. The criteria for a rating in excess of 20 percent for 
residuals of fractured right femur and lateral and femoral 
condyle are not met. 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. §§ 4.71, 4.71a, Diagnostic Code 5255 (2000).

4. The criteria for a rating in excess of 10 percent for 
residuals of a fractured right tibia and fibula and right 
patella are not met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.71, 4.71a, Diagnostic Code 5262 (2000).

5. The criteria for a separate disability evaluation of 10 
percent for degenerative arthritis and impairment of the 
right tibia and fibula and right patella have been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.71, 4.71a, 
Diagnostic Codes 5003, 5260, 5261, (2000).

6. The criteria for a disability rating in excess of 20 
percent for residuals of a fractured left proximal humerus 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. §§ 4.71, 4.71a, Diagnostic Code 5202 (2000).

7. The criteria for a separate disability evaluation of 10 
percent for degenerative arthritis and impairment of the 
left proximal  humerus have been met. 38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.71, 4.71a, Diagnostic Codes 
5003, 5201 (2000).

8. The criteria for a total disability evaluation based on 
individual unemployability due to service-connected 
disability are met. 38 U.S.C.A. 1155, 5107 (West 1991); 38 
C.F.R.§§  3.102, 3.340, 3.341, 4.16 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant seeks service connection for a claimed left 
ankle disability, contending that it was caused by the 
service-connected residuals of his service-connected 
fractured left tibia and fibula.  As to the latter disorder, 
he claims that its symptomatology is more severe than is 
contemplated by the currently assigned disability ratings.  
He similarly contends that increased disability ratings are 
warranted for service-connected left shoulder, right hip and 
right leg disorders.  The appellant also seeks a total 
disability evaluation based upon individual unemployability.  

During the pendency of this matter,  the Veterans Claims 
Assistance Act of 2000 ("VCAA") was made law, and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim for a 
benefit under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  The VCAA further provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, §  3(a), 114 Stat. 2096, __ (2000) (to be codified 
at 38 U.S.C.A. § 5103A). 

Having reviewed the development conducted in light of the 
VCAA, the Board finds that the six issues which were remanded 
by the Board in February 1999 are now ready for appellate 
review.  All appropriate evidentiary development has been 
accomplished.  The Board is aware of no additional evidence 
which may have a bearing on the six issues, and the appellant 
and his representative have not pointed to any such evidence.  
The appellant has had ample opportunity to present evidence 
and argument in support of his claim, including presenting 
testimony at a personal hearing.  Accordingly, the Board 
finds that the dictates of the VCAA have been satisfied as to 
these issues. 

The final issue listed on the first page of this decision, 
entitlement to an increased evaluation for service-connected 
dysthymia, is the subject of the REMAND section below.

By law, the Board's statement of reasons and bases for its 
findings and conclusions on all material facts and law 
presented on the record must be sufficient to enable the 
claimant to understand the precise basis for the Board's 
decision, as well as to facilitate review of the decision by 
courts of competent appellate jurisdiction.  The Board must 
also consider discuss all applicable statutory and regulatory 
law, as well as the controlling decisions of the appellate 
courts.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 
(1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990); 
38 U.S.C.A. § 7104(d)(1) (West 1991).  

With these requirements of law, and in light of the 
appellant's contentions, the Board will first review the law 
generally applicable to the claims at issue.  The Board will 
then provide a brief factual review of evidence of record as 
found in the appellant's claims folder as it pertains to the 
claim.  The particularly relevant law and the Board's 
analyses will follow.  Additional facts and law will be 
discussed where appropriate in the context of the Board's 
analysis of the issues on appeal.

Service Connection

(i)  In general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  The 
resolution of this issue must be considered on the basis of 
the places, types and circumstances of his service as shown 
by service records, the official history of each organization 
in which the claimant served, his medical records and all 
pertinent medical and lay evidence.  Determinations relative 
to service connection will be based on review of the entire 
evidence of record.  38 C.F.R. § 3.303(a).

(ii) Secondary service connection

Service connection may be granted on a secondary basis if a 
claimed disability is found to be proximately due to or is 
the result of a service- connected disability. 38 C.F.R. § 
3.310(a).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993). 
Additional disability resulting from the aggravation of a 
non-service- connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448.

A relevant inquiry in this determination is whether there 
exists medical evidence to connect the asserted secondary 
condition to the service-connected disability. Velez v. West, 
11 Vet. App. 148, 158 (1998); see also Locher v. Brown, 9 
Vet. App. 535, 538-39 (1996); (lay testimony that one 
condition was caused by a service-connected condition is not 
competent to constitute medical opinion).  

Rating disabilities

The law provides that determinations as to disability ratings 
are made through the application of a schedule of ratings, 
which is predicated upon the average impairment of earning 
capacity.  See 38 U.S.C. § 1155; 38 C.F.R. § 3.321(a) and 
4.1.  Separate diagnostic codes identify various 
disabilities.  See 38 C.F.R. Part 4.  

The degree of impairment resulting from a disability involves 
a factual determination of the current severity of the 
disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 
(1994); see also Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  In resolving this factual issue, the Board may only 
consider the specific factors as are enumerated in the 
applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 
204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992).  

When a veteran's disability rating claim has been in 
continuous appellate status since the original assignment of 
service-connection, the evidence to be considered includes 
all evidence proffered in support of the original claim.  
Fenderson v. West, 12 Vet. App. 119 (1999).

In Esteban v. Brown, 6 Vet. App. 259, 262 (1994), it was held 
that evaluations for distinct disabilities resulting from the 
same injury could be combined so long as the symptomatology 
for one condition was not "duplicative of or overlapping with 
the symptomatology" of the other condition.  However, in 
assigning an appropriate rating, the policy against 
"pyramiding" of disability awards enumerated by 38 C.F.R. 
4.14 must be considered.  That is, the evaluation of the same 
disability under various diagnoses is to be avoided.  38 
C.F.R. 4.14; see Fanning v. Brown, 4 Vet. App. 225 (1993). 

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (1999) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (1999).  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).

Ordinarily, the Schedule for Rating Disabilities will apply 
unless there are exceptional or unusual factors which would 
render application of the schedule impractical.  See Fisher 
v. Principi, 4 Vet. App. 57, 60 (1993).  According to the 
regulation, an extraschedular disability rating is warranted 
upon a finding that "the case presents such an exceptional 
or unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards." 38 C.F.R. § 
3.321(b)(1).  

Total disability evaluation based upon individual 
unemployability

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the appellant 
is precluded, by reason of his service- connected 
disabilities, from obtaining and maintaining any form of 
gainful
employment consistent with his education and occupational 
experience. 38 C.F.R. 3.340, 3.341, 4.16.

Under the applicable regulations, benefits based on 
individual unemployability are granted only when it is 
established that the service-connected disabilities are so 
severe, standing alone, as to prevent the retaining of 
gainful employment. Under 38 C.F.R. 4.16, if there is only 
one such disability, it must be rated at least 60 percent 
disabling to qualify for benefits based on individual 
unemployability. If there are two or more such disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.

VA regulations generally provide that veterans who, in light 
of their individual circumstances, but without regard to age, 
are unable to secure and follow a substantially gainful 
occupation as the result of service-connected disability 
shall be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria include a subjective 
standard. It was also determined that "unemployability" is 
synonymous with inability to secure and follow a 
substantially gainful occupation. VAOPGCPREC 75-91 (O.G.C. 
Prec. 75-91); 57 Fed. Reg. 2317 (1992); see also 
Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).  The Board is 
bound in its decisions by the regulations, the Secretary's 
instructions, and the precedent opinion of the chief legal 
officer of VA.  38 U.S.C.A. 7104(c). 


Standard of review  

One the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record on appeal.  
38 U.S.C.A. § 7104(a).  When there is an approximate balance 
of evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert, 
supra,  it was observed that "a veteran need only demonstrate 
that there is an 'approximate balance of positive and 
negative evidence' in order to prevail."  1 Vet. App. at 54.  
It has also been observed that to deny a claim on its merits, 
the evidence must preponderate against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Entitlement to service connection for a left ankle condition, 
claimed as secondary to service-connected residuals of 
fractures of the left tibia and fibula.

Factual Background

The appellant's service medical records reflect that in April 
1989, while he was on active duty, he was injured in a 
motorcycle accident.  Among other injuries, he was noted to 
have sustained a closed comminuted fracture of the left tibia 
and fibula.  

In May 1990, the appellant underwent a service department 
physical examination in conjunction with a medical evaluation 
board.  He reported having left ankle and lower leg pain.  
The examiner noted the presence of surgical screws in the 
left distal tibial area. 
  
A July 1991 service department medical narrative summary of 
his treatment reflects that the appellant then reported for 
removal of corrective hardware that had been emplaced in the 
left tibia.  Upon contemporaneous examination, tenderness was 
noted over the proximal tibial tubercle region.  The 
appellant thereafter underwent a period of physical therapy, 
and he was excused from wearing boots, squatting, climbing, 
kneeling and from participating in physical fitness runs.  In 
June 1992, the appellant's restricted duties were limited to 
running at his own pace and distance.

The appellant left the service in June 1994, whereupon he 
filed claims of entitlement to service connection for a 
number of claimed disabilities.  By rating decision in 
September 1994, service connection was granted for status 
postoperative, residuals of fracture of the left tibia and 
fibula.  Service connection was denied for a left ankle 
disability.  

At a September 1996 personal hearing, the appellant testified 
that as a result of his in-service motorcycle accident, his 
left ankle was positioned approximately 15 degrees 
differently than his right.  He argued that when his left 
lower extremity fracture was surgically corrected, it was set 
in a "not anatomically correct" pattern.  

The appellant underwent a VA examination in October 1997.  No 
loss of movement was noted in either ankle, and the appellant 
was noted to be able to walk on his heels as well as his 
toes. However, he was note to have a residual anterolateral 
bowing of the left tibia, producing a slight varus of the 
distal tibia and a tendency to walk on the lateral border of 
the left foot.  

The appellant underwent a VA physical examination in 
September 1999.  Upon clinical examination, his left ankle 
was noted to display no tenderness or swelling.  He was noted 
to have an approximate right heel discrepancy of a quarter to 
three eighths of an inch discrepancy, in that heel was longer 
on the right.  The examiner opined that the appellant had 
symptoms of a left ankle strain that were etiologically 
related to the left tibia and fibula fracture.

Analysis

The appellant is presently in receipt of service connection 
for a left lower extremity disability, assessed as impairment 
of the tibia and fibula under 38 C.F.R. § 4.71a, Diagnostic 
Code 5262.  He seeks service connection for a left ankle 
disability, which he contends is caused by the service-
connected left leg disability.  [The Board observes in 
passing that in addition to seeking service connection for a 
left ankle disability, the appellant also requests an 
increased disability rating for the heretofore service-
connected impairment of his left leg, which will be 
separately addressed below.]  

The Board has carefully considered the evidence of record, 
and notes that the medical evidence of record indicates that 
the appellant has complained of, and has been treated for 
both leg pain (for which service connection is presently in 
effect), and left ankle symptoms.  As to the latter, the 
appellant has been diagnosed to have a left ankle strain 
which a VA examiner has stated was caused by the left leg 
fracture.  There is no medical opinion evidence to the 
contrary, and there is nothing in the record which calls into 
question the VA examiner's conclusion.  Under these 
circumstances, where the medical evidence indicates that the 
appellant's current left ankle disability was caused by his 
service-connected left leg disability, a grant of service 
connection for the left ankle strain is appropriate on a 
secondary basis.  See 38 C.F.R. § 3.310 (2000).

Entitlement to an increased disability evaluation for 
service-connected residuals of fractured left tibia and 
fibula, status post-operative, currently evaluated as 
10 percent disabling.

Factual Background

Among the injuries he sustained in the April 1989 motorcycle 
accident, the appellant incurred a closed comminuted left 
tibial fracture.  The appellant's service medical records 
indicate that shortly after the accident, a intramedullary 
rod was emplaced in his left leg during surgery.  The May 
1990 medical evaluation board report reflects that 
radiographic examination then detected that the fracture 
appeared to be healing.  A contemporaneous study was noted to 
have found that the appellant had full range of motion of the 
left knee and that he was intact neurovascularly.  A July 
1991 narrative summary indicates that the rod was then 
removed.   


During the January 1992 periodic physical examination, it was 
noted that the appellant's left tibia surgical hardware had 
been removed.  There was no mention of  a continuing left leg 
disorder. The appellant's May 1994 pre-separation physical 
examination is devoid of mention of a continuing left leg 
disorder, other than notations of post-surgical scarring.  

In his March 1995 Notice of Disagreement, the appellant 
reported that he had continued leg pain and stiffness.  He 
also reported that his left leg was 3/4 inches shorter than his 
right.   

During the January 1995 VA examination, the appellant's left 
leg fracture was reported to have healed.  The examiner noted 
the presence of a slight, left sided genuvarum.  [The Board 
observes that "genuvarum" may be defined as "a deformity 
marked by medial angulation of the leg in relation to the 
thigh; an outward bowing of the leg."  Stedman's Medical 
Dictionary, 715 (26th ed. 1995)].   The examiner noted that 
the appellant limped, but that he moved easily, and that he 
was able to hop on either foot, heel and toe walk and squat 
and rise, but that he was careful in doing so.  The examiner 
noted that the appellant displayed full range of motion of 
all joints (except for his left shoulder) and that he had 
full motor strength.  

A November 1995 VA radiographic study found evidence of the 
old left tibia and fibula fracture, without evidence of any 
other bone or soft tissue abnormality.  

During the October 1997 VA examination, clinical examination 
of the left tibia revealed an anterolateral bow, with 5 
degrees of varus of the left distal tibia.  There was no loss 
of movement in either ankle, and no loss of knee movement.  
Evidence of patellofemoral degenerative arthritis was noted 
in the left knee.  Radiographic examination also revealed an 
old healed comminuted proximal tibial shaft fracture with a 
residual deformity, including evidence of soft tissue 
calcification and multiple tiny metallic foreign bodies in 
the distal tibia.    

During the September 1999 VA examination, the appellant was 
noted to have no complaints of left leg pain, weakness, or 
fatigability, but reported numbness of the lateral and medial 
leg.  Clinical examination detected no tenderness to 
palpation.  was noted over an area of the fasciotomy.  A 
slight limp was noted.   
The examiner opined that the appellant's functional 
impairment from all of his disabilities was "mild or 
slightly more than mild," and could not be ascertained in 
terms of degrees of additional loss due to the subjective 
nature of the factors involved.  

Relevant Law

The law and regulations generally pertaining to increased 
ratings have been set forth above and will not be repeated.

The disability arising from the appellant's left leg fracture 
residuals is evaluated as being 10 percent disabling under 38 
C.F.R. § 4.71a, Diagnostic Code 5262 (2000).  Under that 
diagnostic code, the assigned 10 percent disability rating 
contemplates malunion of the tibia and fibula with slight 
ankle or knee disability.  In order for a 20 percent rating 
to be assigned, the disability picture would need to 
approximate a finding of malunion of the tibia and fibula 
with moderate ankle or knee disability.  Impairment of the 
tibia and fibula represented by malunion with marked knee or 
ankle disability warrants a 30 percent disability rating. 
When impairment of the tibia and fibula results in nonunion 
with loose motion and necessitating a brace, a 40 percent 
rating is warranted. 38 C.F.R. § 4.71a, Diagnostic Code 5262.

Words such as "slight" and "moderate" are not defined in the 
VA Schedule for rating disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just". 38 C.F.R. § 4.6.  It should also be noted that use of 
terminology such as "mild" or "moderate" by VA examiners and 
others, although an element of evidence to be considered by 
the Board, is not dispositive of an issue.  All evidence must 
be evaluated in arriving at a decision regarding an increased 
rating.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.

The provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5003 
provide that degenerative arthritis when established by x-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  In this case, the appropriate code for 
the specific joint involved is 38 C.F.R. § 4.71a, Diagnostic 
Codes 5260 and 5261.   

The provisions of Diagnostic Code 5260 provide for limitation 
of the flexion of the leg.  Where flexion is limited to 60 
degrees, a 0 percent rating is provided; when flexion is 
limited to 45 degrees, 10 percent is assigned; when flexion 
is limited to 30 degrees, 20 percent is assigned; and when 
flexion is limited to 15 degrees, 30 percent is assigned.  38 
C.F.R. § 4.71a, Diagnostic Code 5260 (2000).

Under Diagnostic Code 5261, limitation of extension of the 
leg is rated 50 percent at 45 degrees, 40 percent at 30 
degrees, 30 percent at 20 degrees, 20 percent at 15 degrees, 
10 percent at 10 degrees, and noncompensable at 5 degrees. 38 
C.F.R. § 4.71a, Diagnostic Code 5261 (1999).  See also 38 
C.F.R. § 4.70, Plate II (1999) which reflects that normal 
flexion and extension of a knee is from 0 to 140 degrees.

Analysis

The record does not indicate that the appellant's left tibia 
and fibula fracture residuals are characterized by a malunion 
resulting in "moderate" disability, warranting the 
assignment of a disability rating greater than 10 percent 
under 38 C.F.R. § 4.71a, Diagnostic Code 5262.  Indeed, in 
May 1990 the fracture was noted to be healing, a process 
uncontradicted by the record in its whole and confirmed in 
January 1995 when the fracture was noted to be healed.  

The appellant's primary left leg symptom is a slight 
anterolateral bowing, resulting in a "slight varus" of the 
distal tibia.  See September 1997 VA examination.  The record 
as to the severity of the appellant's left leg disability is 
essentially constant in this respect.  Following removal of 
the surgical rod, the appellant did not complain of, nor does 
the record show, that the residuals of his left leg fracture 
were more than mildly disabling beyond some pain and 
stiffness.  Clinical examination in January 1995 revealed the 
fracture to have healed, with the only identified residual 
being the presence of a slight bowing of the leg.  At that 
time, the appellant displayed the ability to hop, walk on his 
heels and toes and squat and rise with caution.  Of 
particular note in this regard are the results of a November 
1995 VA radiographic study that besides finding evidence of 
the left tibia and fibula fracture, noted no evidence of any 
other bone or soft tissue abnormality.  

These symptoms have been described by competent medical 
opinion as being of mild severity, and a "moderate" 
disability (either characterized by a bowing or other 
symptoms) has not been evidenced by record.  The assignment 
of a disability rating greater than 10 percent under 38 
C.F.R. § 4.71a, Diagnostic Code 5262 for a "moderate" 
disability is not warranted.  Although the appellant's left 
tibia and fibula fracture has resulted in a bowing of the 
leg, this symptom and its effect has not been described as 
resulting in any disability having an impairment 
approximating malunion of a moderate severity.     

As is noted above, degenerative disease of the patellofemoral 
joint was detected during the October 1997 VA examination.  
In a pertinent VA General Counsel opinion, it was held that a 
veteran who has arthritis and instability of the knee may be 
rated separately under the applicable diagnostic code for 
knee impairment and for arthritis.  However, any "separate 
rating must be based upon additional disability. When a knee 
disorder is already rated under [the diagnostic code for knee 
impairment without regard to limitation of motion], the 
veteran must also have limitation of motion under [Diagnostic 
Code] 5260 or [Code] 5261 in order to obtain a separate 
rating for arthritis.  If the veteran does not at least meet 
the criteria for a zero-percent rating under either of those 
codes, there is no additional disability for which a rating 
may be assigned."  See VAOPGCPREC 23-97.

The Board must therefore consider  whether the appellant has 
a separate disability as is discussed above, and if a rating 
is warranted under 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5260 and 5261, supra, which in their whole provide that the 
disability resulting from arthritis is to be evaluated based 
upon limitation of motion.  As is noted above, the evaluation 
of a disability involving a joint rated on limitation of 
motion requires adequate consideration of functional loss due 
to pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 
202 (1995). 

As noted, the provisions of 38 C.F.R. § 4.40 state that the 
disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance. According to this regulation, it is essential that 
the examination on which ratings are based adequately 
portrays the anatomical damage, and the functional loss, with 
respect to these elements. In addition, the regulations state 
that the functional loss may be due to pain, supported by 
adequate pathology and evidenced by the visible behavior of 
the veteran undertaking the motion. Weakness is as important 
as limitation of motion, and a part which becomes painful on 
use must be regarded as seriously disabled. 38 C.F.R. § 4.40.  
The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

Having considered these factors, the Board observes that 
range of motion studies have not detected any loss.  Upon 
examination by the service department in May 1990, the 
appellant had full range of motion.  This finding was 
reiterated in October 1997.  As to the degree of functional 
loss occasioned by pain or disuse as exemplified by the 
factors as are set forth in 38 C.F.R. §§ 4.40, 4.45 and 4.59, 
the evidence does not demonstrate significant functional loss 
due to pain or abnormal movement.  Although the appellant was 
noted to have a left lower extremity genuvarum in January 
1995, the examiner described this as "slight."  Again, the 
appellant also then displayed the ability to hop, heel and 
toe walk, and squat and rise with caution.   

The clinical findings of the October 1997 VA examination also 
do not reflect a severity greater than that reported, either 
of the disorder or its resulting functional loss.  Most 
significantly, during the September 1999 VA examination, the 
appellant was noted to have no complaints of left leg pain, 
weakness, or fatigability.

Finally, in the May 2000 Supplemental Statement of the Case, 
the RO apprised the appellant that it had concluded that the 
appellant's disability rating claim did not warrant referral 
for an extraschedular evaluation.   

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996); see 
also VAOPGCPREC 6-96.  Bagwell left intact, however, a prior 
holding in Floyd v. Brown, 9 Vet. App. 88, 95 (1996) which 
found that when an extraschedular grant may be in order, that 
issue must be referred to those "officials who possess the 
delegated authority to assign such a rating in the first 
instance," pursuant to 38 C.F.R. § 3.321(b).  As noted above, 
the RO has addressed the matter of the assignment of an 
extraschedular rating.  The Board will, accordingly, consider 
the provisions of 38 C.F.R. § 3.321(b)(1).

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993). According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards." 38 C.F.R. § 
3.321(b)(1).

The appellant has not identified any factors which may be 
considered to be exceptional or unusual as to the severity of 
his left leg symptoms, and the Board has been similarly 
unsuccessful.  An exceptional case includes such factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  Fanning v. Brown, 4 Vet. 
App. 225, 229 (1993).  There is no evidence of either 
interference with employment or hospitalization for the 
service-connected disability, much less frequent 
hospitalization.  Moreover, the clinical picture, which has 
been described in detail above, is not suggestive of any 
symptoms which may be characterized as exceptional or 
unusual.  As discussed above, the appellant's disability has 
been characterized as mild, with only slight bowing of the 
left leg identified.
    
Thus, because the record does not suggest that exceptional or 
unusual factors exist, assignment of an extraschedular 
evaluation under the provisions of 38 C.F.R. § 3.321(b)(1) is 
not warranted.  

In sum, the preponderance of the evidence is against the 
claim for a disability rating greater than 10 percent for the 
left leg fracture residuals.  The appeal is therefore denied 
as to this issue.

Entitlement to an increased disability evaluation for the 
post-operative residuals of a fractured right femur, lateral 
and femoral condyle, currently evaluated as 20 percent 
disabling.

  Entitlement to an increased disability evaluation for a 
fractured right tibia and fibula, right patella, currently 
evaluated as 10 percent disabling.     
 
By rating decision dated in September 1994, service 
connection was granted for the post-operative residuals of a 
right femur fracture of the lateral and femoral condyle, and 
a 10 percent disability evaluation was assigned.  The 
disability rating was increased to 20 percent by rating 
decision dated in May 2000.  In the September 1994 rating 
decision, service connection was also granted for the post-
operative residuals of a fracture of the right tibia and 
fibula, right patella and a 10 percent disability evaluation 
was assigned.  The appellant seeks disability ratings greater 
than are assigned, and the claims have been in continuous 
appellate status since the granting of service connection.  
All of the evidence submitted in support of the original 
claim must therefore be reviewed.  Fenderson, supra.

Because the medical and factual evidence of record as to both 
of the appellant's right lower extremity disorders has been 
developed contemporaneously, the Board will review the claims 
for increased ratings of both of these disorders in a single 
section.  The Board will then analyze each disorder 
separately within the context of the applicable Diagnostic 
Codes.  

Factual Background:  Right Lower Extremity

The appellant's service medical records reflect that among 
the injuries incurred in the April 1989 motorcycle accident, 
he sustained a comminuted right femur fracture, and fractures 
of the right patella, right femoral condyle, and right tibia.  
While in service thereafter, the appellant underwent various 
surgical procedures to heal the right lower extremity 
fractures.  A September 1990 service department medical 
evaluation board narrative summary of the appellant's post-
operative treatment reflects that the appellant's right knee 
had range of motion from 10 to 115 degrees and crepitus.  
Radiographic examination of the right femur detected some 
bone loss.  The appellant had a full range of motion of his 
right hip.  There was no ligamentous instability noted and he 
was reported to be intact neurovascularly.  In February 1991, 
corrective plating and rodding was removed, and the appellant 
underwent a period of physical therapy.  

In January 1992, the appellant underwent a service department 
physical examination.  Besides the historical mention of his 
1989 accident and follow up treatment, the appellant's lower 
extremities were noted to be normal, except for multiple 
surgical scars.  

The report of the appellant's May 1994 service department 
pre-separation physical examination reflects no mention of 
continuing right leg complaints, but notes that the appellant 
had a motor vehicle accident while on active service.  

During a January 1995 VA examination, the appellant was noted 
to have had a left-sided limp, but his movements were noted 
to have been performed easily.  

In his March 1995 substantive appeal, the appellant reported 
that he had pain in his right hip after short periods of 
walking.  He stated that he had continued stiffness and pain 
in all joints of his legs.   

During the October 1997 VA physical examination, the 
appellant reported that he had some periodic residual aching 
of the right hip.  He reported that the symptom worsened if 
he walked for more than 100 yards, or during cold weather, he 
would experience more discomfort.  As to his right knee, the 
appellant reported that he had limited movement.  He stated 
that he tried to avoid prolonged standing and walking.  He 
reported that although he had a brace, he did not use it.  

Upon clinical examination, the appellant was noted to have 
full range of motion of both hips.  No restriction of 
abduction was noted of either leg, and no atrophy of either 
leg or thigh.  The examiner noted a 3/8 inch left leg 
shortening from the superior pole of the patella to the 
medial malleolus, and the right leg 3/8 inch shortening from 
the anterior superior iliac spine at the superior pole of the 
patella.  The examiner commented that overall, the leg 
lengths from the anterior superior iliac spine to the medial 
malleolus were equal bilaterally because the slight 
differences in leg lengths of the left tibia and the right 
femur compensated each other.  

Radiographic examination of the right tibia and fibula in 
October 1997 revealed a slight deformity of the proximal 
tibia and the fibular shaft, with some mild degenerative 
changes in the right knee joint in the area of the 
patellofemoral articulation.    

During a September 1999 VA examination, the appellant 
complained of aching pain of the right proximal thigh with 
numbness in the medial leg, anterior knee, and anterior leg.  
He was uncertain if he had weakness and fatigability.  A 
slight limp was noted on the right.  The appellant reported 
that his right knee ached about three fourths of the time, 
but not on a daily basis.  The appellant reported that his 
right leg became weak and fatigued upon pain.  He reported 
the occurrence of a limp.  Clinical examination revealed no 
tenderness to palpation.  There was no effusion noted.  The 
right knee displayed a lack of motion of 10 degrees 
extension.  Flexion was to 125 degrees, after which the 
appellant complained of slight discomfort inside the knee 
joint.  

As was noted above, the examiner opined that the appellant's 
functional impairment from all of his disabilities was "mild 
or slightly more than mild," and could not be ascertained in 
terms of degrees of additional loss due to the subjective 
nature of the factors involved.  

Evaluation of the service-connected residuals of a fractured 
right femur, lateral and femoral condyle.  

(i)  Relevant Law

The appellant's right hip disability, consisting of the post-
operative residuals of a fractured right femur, lateral and 
femoral condyle, is assigned a 20 percent disability 
evaluation under the provisions of 38 C.F.R. §4.71a, 
Diagnostic Code 5255.  The appellant's disability is 
therefore assessed as being indicative of malunion of the 
femur of "moderate severity."  In order for a 30 percent 
disability to be assigned, the evidence would need to 
approximate a finding of "marked" knee or hip disability.  
Impairment of the femur is rated 60 percent disabling with a 
fracture of the surgical neck of the femur, with a false 
joint. A 60 percent rating is also assigned for a fracture of 
the shaft or anatomical neck of the femur, with nonunion, 
without loose motion, and weightbearing preserved with the 
aid of a brace. An 80 percent rating is assigned for a 
fracture of the shaft or anatomical neck of the femur, with 
nonunion, with loose motion (spiral or oblique fracture). 38 
C.F.R. § 4.71a, Code 5255.  

Normal flexion of the hip is from zero degrees to 125 
degrees. Normal hip abduction is zero degrees to 45 degrees. 
38 C.F.R. § 4.71 (Plate II).


(ii)  Analysis

As is noted above, by "moderate" and "marked" are not 
defined, and the Board must evaluate all of the evidence to 
the end that its decisions are "equitable and just."  
 38 C.F.R. § 4.6.  The Board observes in this regard that 
"moderate" may be  defined as "of average or medium 
quality, amount , scope, range, etc."   Webster's New World 
Dictionary, Third College Edition (1988) at 871. "Marked" 
may be defined as "noticeable; obvious; appreciable; 
distinct; conspicuous." Id. at 828.

Having carefully examined all competent medical and lay 
evidence of record, the 
Board first observes that the appellant's right hip 
disability has never been described by competent medical 
examiners to be of marked severity.  Service department 
medical examiners in January 1992 and May 1994 made no 
significant note of the right hip surgical procedures or 
their effect.  Although the appellant was noted to have a 
limp in January 1995, his movements were observed by the VA 
examiner to have been performed easily.  

The appellant's predominant right hip symptom is residual 
aching, with some increased severity during cold weather or 
upon walking for more than 100 years.  Most significantly, 
the hip has not been described to be impaired in its range of 
movement.  

A "marked" disability has not been demonstrated or indeed 
claimed by the appellant.  Additionally, radiographic 
examination, or any clinical study has not detected a 
fracture of the surgical neck or false joint, and there is no 
evidence of non-union of the fracture.  In these 
circumstances, the Board finds that the preponderance of the 
evidence is clearly against the claim of entitlement to an 
increased disability rating under 38 C.F.R. § 4.71a, 
Diagnostic Code 5255.  

The Board has considered whether an increased evaluation is 
warranted for pain or functional loss due to pain. However, 
the Board finds that the criteria for a 20 percent evaluation 
under Diagnostic Code 5255, moderate knee or hip disability, 
contemplates pain. This diagnostic code is not based solely 
on a specified limitation of motion. Compare Diagnostic Code 
5255 with 5250-5253. Because the evaluation criterion 
encompasses pain, an evaluation in excess of 20 percent is 
not warranted based on pain and functional loss.  38 C.F.R. 
§§ 4.40, 4.59.

In short, for the reasons and bases expressed above, the 
Board believes that the preponderance of the evidence is 
against the appellant's claim.  An increased rating for a 
fractured right femur and femoral condyle, claimed as a hip 
disability, is accordingly denied.    


Evaluation of the service-connected residuals of fractured 
right tibia fibula, right patella  

(i)  Relevant Law

The appellant's lower right leg disability is assigned a 10 
percent disability evaluation under 38 C.F.R. § 4.71a, 
Diagnostic Code 5262.  Under this provision, the appellant's 
disorder is assessed as malunion of the tibia and fibula with 
slight ankle or knee disability.  In order for a 20 percent 
rating to be assigned, the disability picture would need to 
approximate a finding of malunion of the tibia and fibula 
with moderate ankle or knee disability.  Impairment of the 
tibia and fibula represented by malunion with marked knee or 
ankle disability warrants a 30 percent disability rating. 
When impairment of the tibia and fibula results in nonunion 
with loose motion and necessitating a brace, a 40 percent 
rating is warranted. 38 C.F.R. 
§ 4.71a, Diagnostic Code 5262.

As is reviewed above, because degenerative joint disease has 
been diagnosed, also for consideration in this matter are the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5003, and 
the provisions of 38 C.F.R. §§ 4.40, 4.45 and 4.59 pertaining 
to consideration of functional loss as occasioned by pain, 
weakness, or physiological signs of disuse.  See Deluca, 
supra. 

(ii)  Analysis:

The evidence indicates that the presence and severity of the 
appellant's right lower leg symptoms may be characterized as 
stiffness and an aching pain, especially upon walking.  In 
January 1995, the appellant was noted to have performed 
movements easily, although a limp was noted.  In October 
1997, the appellant was noted to have full abduction.  There 
has been reported no damage to ligaments, and radiographic 
examination has detected a "slight deformity" of the tibia 
and fibular and degenerative joint disease of the right 
patella.   

The schedular provisions of 38 C.F.R. § 4.71a, Diagnostic 
Code 5262 which warrant assignment of a 20 percent disability 
rating are not met.  A malunion of severity which may be 
described as "moderate" has not resulted.  Instead, the 
fracture residuals have resulted in slight impairment of knee 
function.  

However, the evidence also indicates that degenerative joint 
disease of the patella has been diagnosed, independent of the 
right tibia and fibula fracture residuals.  Accordingly, a 
separate disability rating may be warranted for the 
degenerative arthritis of the knee joint.  See Esteban, 
supra.  Thus, the Board will proceed to separately evaluate 
the appellant's degenerative arthritis of the right patella 
under Diagnostic Code 5003.

As was previously noted, Diagnostic Code 5003 provides that 
degenerative arthritis when established by x-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  In this case, the appropriate code for the 
specific joint involved is 38 C.F.R. § 4.71a, Diagnostic Code 
5260 and 5261.  

Diagnostic Code 5260 provides for limitation of the flexion 
of the leg.  Where flexion is limited to 60 degrees, a zero 
percent rating is provided; when flexion is limited to 45 
degrees, 10 percent is assigned; when flexion is limited to 
30 degrees, 20 percent is assigned; and when flexion is 
limited to 15 degrees, 30 percent is assigned.  38 C.F.R. § 
4.71a, Diagnostic Code 5260.

Limitation of extension of the leg is rated 50 percent at 45 
degrees, 40 percent at 30 degrees, 30 percent at 20 degrees, 
20 percent at 15 degrees, 10 percent at 10 degrees, and zero 
percent at 5 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5261. See also 38 C.F.R. § 4.70, Plate II (1999) which 
reflects that normal flexion and extension of a knee is from 
0 to 140 degrees. 

The earliest, post-accident measure of the appellant's right 
knee extension was in September 1990, when movement was noted 
to be to 10 degrees.  When again measured by VA in September 
1999, extension was again noted to be to 10 degrees.  Under 
38 C.F.R. § 4.71a, Diagnostic Code 5261, these clinical 
findings are  supportive of the assignment of a disability 
rating of 10 percent.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261 

However, the appellant's demonstrated right knee flexion does 
not warrant the assignment of a higher disability rating.  In 
September 1990, the right knee flexion capability was to 115 
degrees; in September 1999 to 125 degrees - indeed 
demonstrating an improvement over the course of time.  See 38 
C.F.R. § 4.71, Plate II.    

Of relevance to this matter are the appellant's reports of 
diminished loss of function on use.  38 C.F.R. §§ 4.40, 4.45 
and 4.59.  The Board observes that in January 1995, the 
appellant reported that he had stiffness and pain in his 
legs.  In October 1997, the appellant stated that he had 
diminished movement of his right knee, and reiterated that he 
attempted to avoid prolonged standing and walking.  These 
complaints were essentially reiterated during the September 
1999 VA examination.  However, the Board observes that on the 
latter occasion, the examiner specifically related that the 
appellant began to complain of slight discomfort upon the 
terminus of the demonstrated range of motion.  

The Board has also considered whether the appellant's 
disorder may be appropriately assigned a higher disability 
rating than 10 percent.  Fletcher, supra.   However, the 
evidence does not reflect the presence of a "marked" knee 
or ankle disability, warranting the assignment of a 30 
percent disability rating under 38 C.F.R. § 4.71a, Diagnostic 
Code 5262.  Application of other Diagnostic Codes is not 
warranted.  Butts, supra.  Because ankylosis, subluxation, 
lateral instability, or genu recurvatum have not been 
reported, the provisions of 38 C.F.R. § 4.71a, Diagnostic 
Codes 5256, 5257, and 5263 are not for consideration.  

The Board further notes that in its May 2000 Supplemental 
Statement of the Case, the RO apprised the appellant that it 
had concluded that the appellant's disability rating claim 
did not warrant referral for an extraschedular evaluation.   

Considerations pertaining to the assignment of extraschedular 
ratings have been set forth above and will not be repeated.  
As to this disability, the record does not show, and the 
appellant has not suggested, that his disability results in 
marked interference with employment or frequent periods of 
hospitalization or any other factor so as render inadequate 
or inappropriate application of the rating schedule.  
Identified symptoms include only stiffness and an aching 
pain, resulting in minimal loss of flexion.  Because the 
record does not suggest that exceptional or unusual factors 
exist, an extraschedular evaluation under the provisions of 
38 C.F.R. § 3.321(b)(1) is not warranted.  

Entitlement to an increased disability rating for service-
connected residuals of a fractured left proximal humerus, 
claimed as a left shoulder condition, currently evaluated as 
20 percent disabling

Factual Background

The appellant's service medical records indicate that he is 
left-handed.  His service medical records further indicate 
that among the injuries sustained in the April 1989 
motorcycle accident was a comminuted fracture of the upper 
left humerus.  The appellant's service medical records 
indicate that the fracture was treated by the emplacement of 
a corrective plate and screws.  In a July 1989 radiographic 
study, the fracture was noted to be healing.  During a May 
1990 service department physical examination, the appellant 
was noted to have left shoulder flexion to 150 degrees.  
Abduction was to 150 degrees.  During a February 1992 service 
department physical examination, the appellant's upper 
extremities were noted to be normal, and the surgical 
corrective appliances were reported to have been removed.  

The appellant's May 1994 pre-separation physical examination 
reflects that he was noted to have decreased external 
rotation of the left shoulder but he had good strength.  

The record reflects that by rating decision dated in 
September 1994, service connection was granted for the 
postoperative residuals of a left humerus fracture and a 20 
percent disability evaluation was assigned.  In his March 
1995 substantive appeal pertaining to other issues, the 
appellant argued that disability evaluation pertaining to his 
left shoulder was inadequate.  He reported that he had 
diminished range of motion, and that he had to alter his 
posture in order to perform typing at a keyboard because his 
left shoulder was not level with his right.  

The appellant underwent a VA examination in November 1995.  
He was noted to have left shoulder forward flexion to 170 
degrees, abduction to 150 degrees, backward extension to 40 
degrees, and normal internal rotation and adduction.  Pain on 
motion and tenderness of the left shoulder was also detected.  
A November 1995 

VA radiographic examination noted that the appellant's left 
humerus had a fairly well-healed fracture deformity.  There 
were no gross localizing signs of bone or soft tissue 
abnormality.  

The appellant underwent a VA physical examination in October 
1997.  Radiographic examination noted a proximal humeral 
shaft fracture with some residual mild deformity and 
degenerative changes of the glenohumeral joint.
Residual atrophy of the left supraspinatus muscle was noted.  
The left shoulder range of motion was 10 degrees of active 
and passive external rotation.  The examiner further noted 
that the appellant's internal rotation was also limited, and 
the appellant could only bring his arm down to mid-lumbar 
level.  The left shoulder elevation was to 135 degrees 
forward and 120 degrees in abduction.  Both shoulders had 
good lifting strength, and good external rotation strength.  
The examiner summarized his findings as indicating marked 
restriction of left shoulder external rotation, with some 
residual supraspinatus atrophy and left shoulder internal 
rotational loss.  

During an October 1999 VA examination, slight tenderness was 
noted in the left bicipital groove.  The appellant displayed 
range of motion of flexion to 155 degrees; extension to 35 
degrees; abduction to 135 degrees; adduction to 35 degrees; 
internal rotation to 35 degrees, and external rotation to 40 
degrees.  The examiner noted that the appellant complained of 
pain upon reaching the end of the demonstrated range of 
motion in all aspects.  

The examiner opined that the appellant's functional 
impairment from all of his disabilities was "mild or 
slightly more than mild," and could not be ascertained in 
terms of degrees of additional loss due to the subjective 
nature of the factors involved.  

Relevant Law

The appellant's major extremity for rating purposes is his 
left.  38 C.F.R. § 4.69.  
 
The appellant's left shoulder disability is evaluated under 
38 C.F.R. § 4.71a, Diagnostic Code 5202.  Under this 
provision, impairment of the humerus of the major extremity 
with marked deformity warrants a 30 percent evaluation.  A 
moderate deformity warrants the assignment of a 20 percent 
rating.  Recurrent dislocations of the scapulohumeral joint 
with either infrequent episodes and guarding of movement only 
at the shoulder level is evaluated as 20 percent disabling.  
Frequent episodes and guarding of all arm movements warrants 
a 30 percent evaluation.  Fibrous union warrants a 50 percent 
evaluation.  Nonunion of the humerus (false flail joint) 
warrants a 60 percent evaluation.  Loss of the humerus head 
(flail shoulder) warrants an 80 percent evaluation.  38 
C.F.R. § 4.71a, Diagnostic Code 5202.

As noted supra, it has been held that separate evaluations 
for distinct disabilities resulting from the same injury can 
be assigned so long as the symptomatology for one condition 
is not "duplicative of or overlapping with the 
symptomatology" of the other condition. Esteban, 6 Vet. App. 
at 262.  

As discussed above, the appellant's left shoulder disorder is 
currently rated under Diagnostic Code 5202, which provides 
for evaluation of impairment of the humerus without reference 
to limitation of motion.  However, the record indicates that 
degenerative joint disease has been diagnosed, which is 
evaluated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  Under this provision, the 
evaluation of degenerative joint disease is specifically 
evaluated by reference to radiographic  findings and 
limitation of motion "under the appropriate diagnostic codes 
for the specific joint or joints involved."   The VA General 
Counsel has held that such reference to associates Diagnostic 
Code 5003 with the diagnostic codes involving limitation of 
motion.  See VAOPGCPREC 23-97.  Because Diagnostic Code 5202 
is not among those codes, the Board finds that it is not 
thereby associated with Diagnostic Code 5003.  See also 
Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

Under Diagnostic Code 5003, degenerative arthritis when 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  In this case, the 
appropriate code for the specific joint involved is 38 C.F.R. 
§ 4.71a, Diagnostic Code 5201, which pertains to limitation 
of motion of the arm.  Under Diagnostic Code 5201, limitation 
of motion of the minor extremity midway between the side and 
shoulder level or at the shoulder level warrants a 20 percent 
evaluation. Limitation of motion of the minor extremity to 25 
degrees from the side warrants a 30 percent evaluation. 38 
C.F.R. § 4.71a, Diagnostic Code 5201. Normal range of motion 
for the shoulder is defined as follows: forward elevation 
(flexion) to 180 degrees; abduction to 180 degrees; internal 
rotation to 90 degrees; and external rotation to 90 degrees. 
38 C.F.R. § 4.71, Plate I (1999).

For consideration in this matter is the evidence of record as 
it relates to functional loss with regard to the appellant's 
disorder.  See 38 C.F.R. §§ 4.40. 4.45; Spurgeon v. Brown, 10 
Vet. App. 194, 196 (1997); DeLuca v. Brown, 8 Vet. App. 202, 
205 (1995).  Section 4.40 provides in part that functional 
loss may be due to pain, supported by adequate pathology, and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  The section also provides that weakness is as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  Id.  

Factors listed for consideration in 38 C.F.R. § 4.45 include 
less movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.); 
more movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.); 
weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); 
excess fatigability; incoordination, impaired ability to 
execute skilled movements smoothly; and pain on movement, 
swelling, deformity or atrophy of disuse. Instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  38 C.F.R. § 4.45.   

Words such as "severe," "moderate," and "mild" are not 
defined in the VA Schedule for Rating Disabilities. Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence-to the end that its decisions are 
"equitable and just."  38 C.F.R. 4.6.  It should also be 
noted that use of similarly descriptive terminology by 
medical professionals, although evidence to be considered by 
the Board, is not dispositive of an issue.  All evidence must 
be evaluated in arriving at a decision regarding an increased 
rating.  38 U.S.C.A. 7104; 38 C.F.R. 4.2, 4.6 (1999).

As noted above, because the appellant's claim has been in 
continuous appellate status since the assignment of service 
connection, Fenderson, supra is applicable.  

Analysis

After reviewing the record, the Board believes that the 
preponderance of the evidence is against an increased rating 
under the criteria of Diagnostic Code 5202. In order to 
warrant a higher evaluation under Diagnostic Code 5202, the 
appellant's left shoulder disability would have to be 
characterized by recurrent dislocation of or at the 
scapulohumeral joint with frequent episodes and guarding of 
all arm movements, fibrous union, nonunion of the humerus 
(false flail joint), or loss of the humerus head (flail 
shoulder).  However, recurrent dislocation has not been 
complained of, nor has evidence of such impairment (including 
symptoms suggestive of guarding of all arm movements, fibrous 
or nonunion of the humerus or loss of the humerus head) been 
noted upon clinical evaluation.  Although the appellant 
reported during the course of the October 1997 VA examination 
that he had a "fear" of the shoulder going out of place, 
the symptom is not reported to have occurred.  

Under alternative criteria for the assignment of a 30 percent 
disability rating under the applicable diagnostic code, the 
evidence would have to approximate findings of a malunion of 
the humerus with marked deformity.  38 C.F.R. § 4.71a, 
Diagnostic Code 5202.  However, evidence of such malunion has 
not been noted.  During the October 1997 VA examination, 
there was no winging of the scapula noted upon clinical 
examination.  Radiographic examination then detected a 
"residual mild deformity" of the humeral shaft fracture, 
further described by the VA examiner as "negative," other 
than a healed fracture.

The Board has carefully considered the medical findings 
indicating the appellant to have sustained "marked" loss of 
left shoulder movement, especially of external rotation.  See 
October 1997 VA medical examination.  However, although 
"marked" loss of shoulder movement has been noted, such a 
finding does not necessarily equate to a finding of 
"marked" deformity.  When considering the evaluation of 
disabilities under schedular criteria, the Board is obligated 
to only considered the factors as enumerated in the rating 
criteria, and those criteria only.   See Massey v. Brown, 7 
Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 
625, 628 (1992).  In this regard, the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5202 provide for a 30 percent rating 
upon evidence approximating a marked deformity, not a marked 
loss of motion.      

In sum, the preponderance of the evidence is clearly against 
the claim of entitlement to a disability rating greater than 
20 percent under 38 C.F.R. § 4.71a, Diagnostic Code 5202.    

However, the evidence also indicates that degenerative joint 
disease has been diagnosed, and a separate disability rating 
may be warranted for the degenerative arthritis. See VA 
examination, October 1997.  Thus, the Board will proceed to 
separately evaluate the appellant's degenerative arthritis 
under Diagnostic Code 5003.

Under Diagnostic Code 5003, degenerative arthritis when 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  In this case, the 
appropriate code for the specific joint involved is 38 C.F.R. 
§ 4.71a, Diagnostic Code 5201, which pertains to limitation 
of motion of the arm. 

Under Diagnostic Code 5201, limitation of motion of the major 
extremity midway between the side and shoulder level or at 
the shoulder level warrants a 30 percent evaluation. 
Limitation of motion of the minor extremity to 25 degrees 
from the side warrants a 40 percent evaluation. 38 C.F.R. § 
4.71a, Diagnostic Code 5201. Normal range of motion for the 
shoulder is defined as follows: forward elevation (flexion) 
to 180 degrees; abduction to 180 degrees; internal rotation 
to 90 degrees; and external rotation to 90 degrees. 38 C.F.R. 
§ 4.71, Plate I.

The medical evidence of record indicates the appellant's left 
shoulder functional capacity to be relatively constant 
throughout the rating period.  Beginning in May 1990, the 
appellant had left shoulder flexion to 150 degrees.  Greater 
range of motion in this aspect, to 170 degrees, was noted in 
November 1995.  In October 1997, forward flexion was to 135 
degrees, and in October 1999 to 155 degrees.   

The appellant's left shoulder abduction has also remained 
relatively constant. In May 1990 and November 1995, it was 
noted to be 150 degrees.  Although abduction was noted to be 
to 120 degrees in October 1997, his movement was noted to be 
to 135 when last examined in October 1999.   

However, also noted on a relatively constant basis is 
significant loss of left shoulder external rotation.  
Pertinent range of motion studies in this regard demonstrated 
that external rotation was to 80 degrees in November 1995; to 
10 degrees in October 1997; and to 40 degrees in March 1999.  
The demonstrated loss of range of external rotation 
represents loss of 10, 90, and 40 degrees, respectively.  See 
38 C.F.R. 
§ 4.71, Plate I.  

With application of the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5202, these findings do not result in a 
compensable rating.  However,  applicable regulation also 
provides that when degenerative arthritis is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion to be 
combined, not added under Diagnostic Code 5003.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5003.

The Board is therefore of the opinion that the evidence 
supports the assignment of a separate disability rating of 10 
percent for additional disability resulting from diagnosed 
left shoulder arthritis resulting in loss of external 
rotation.  

As is noted above, an integral consideration in the 
determination of an appropriate disability rating for those 
disorders evaluated upon range of motion is the loss of 
function caused by pain, loss of strength, muscle tone, and 
other criteria.  DeLuca, supra.  Upon VA examination in 
October 1997 residual atrophy of the left supraspinatus 
muscle was found.  However, and of particular relevance to 
this inquiry, the October 1999 VA examiner noted that the 
terminus points of the appellant's left shoulder range of 
motion studies was reached upon the appellant's complaints of 
pain.  

In the Board's view, these factors suggest that the 
appellant's functional loss of left shoulder range of motion 
is best represented by the October 1999 clinical results.  
The examiner's observation that the appellant's range of 
motion was thus limited and that he then stopped upon 
complaint of pain suggests that the appellant has the 
functional capacity up to the report of pain at that time.  

Accordingly, a 10 percent disability evaluation will be 
assigned for degenerative arthritis and the appeal to that 
extent is granted.  

The Board observes that in its May 2000 Supplemental 
Statement of the Case, the RO apprised the appellant that it 
had concluded that the appellant's disability rating claim 
did not warrant referral for an extraschedular evaluation.   

The appellant has not identified any factors which may be 
considered to be exceptional or unusual as to the severity of 
his shoulder symptoms, and the Board has been similarly 
unsuccessful.  An exceptional case includes such factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  Fanning v. Brown, 4 Vet. 
App. 225, 229 (1993).  Because the record does not suggest 
that exceptional or unusual factors exist, referral of this 
matter for an extraschedular evaluation under the provisions 
of 38 C.F.R. § 3.321(b)(1) is not warranted.  

A 10 percent disability evaluation is therefore granted for 
arthritis of the left shoulder.


Entitlement to a total disability rating based on individual 
unemployability (TDIU).

Factual Background

Taking into consideration the decision of the Board described 
above, the appellant currently has a combined service-
connected disability rating of 80 percent based on: 
dysthymia, rated as 50 percent disabling;  impairment of the 
left humerus, rated as 20 percent disabling; arthritis of the 
left shoulder, rated as 10 percent disabling; impairment of 
the right femur, rated as 20 percent disabling; impairment of 
the right tibia and fibula, rated as 10 percent disabling; 
arthritis of the right knee, rated as 10 percent disabling; a 
left leg disorder, rated as 10 percent disabling, a 
disability of the fingers of the left hand, rated as 10 
percent disabling; a laceration of the scalp and lip, rated 
as zero percent disabling; and a disability characterized by 
a donor site scar of the left iliac crest, rated as zero 
percent disabling.

The appellant's vocational rehabilitation VA file reflects 
that in November 1994, he entered a VA vocational training 
program.  A contemporaneously dated counseling record 
reflects that while the appellant reported he desired 
training in a mechanical and electrical engineering field, he 
also informed examiners that he had continued difficulties in 
with depression and various orthopedic disorders.  

In December 1994, a vocational assessment was conducted.  The 
examiner noted that the appellant had reported continued 
orthopedic pain, as well as difficulties in use of the 
medication prescribed to control his ongoing depressive 
disorder.  In January 1995, a counselor noted that while the 
appellant was then enrolled in his training program, he 
continued to have several impairments to his employability 
which he was then not able to overcome.  

By rating decision dated in April 1996, a total disability 
evaluation based upon individual unemployability was denied.  

At a September 1996 personal hearing, the appellant stated 
that when he was discharged from service, he worked 
delivering pizzas.  He then enrolled in a VA vocational-
rehabilitation program, and was then pursuing a mechanical 
engineering degree.  He stated that for several months, he 
had to withdraw from the program due to difficulties he was 
then encountering in use of medication prescribed for 
depression, but that he had reentered the program.  

In a March 1997 VA memorandum, a VA representative on the 
campus of the appellant's training institution reported to 
the RO that it was "obvious" that the appellant was having 
"serious difficulty" with his training program.  

Although a September 1999 VA examiner noted that the 
appellant was "definitely" employable," examination of the 
appellant's claims folder also reveals that in October 1999, 
a VA mental health examiner opined that until the appellant's 
medication was stabilized, he was unemployable.  

Relevant Law

The relevant law pertaining to the grant of a total rating 
due to service-connected disorders is summarized above.  

Analysis

As a result of this decision, the appellant has a combined 
service-connected disability rating of 80 percent.  He 
clearly meets the schedular requirements for a total 
disability rating based upon individual unemployability as 
are established in 38 C.F.R. § 4.16.  

Having carefully examined all of the evidence of record, the 
Board is of the opinion that a grant of a total disability 
evaluation is warranted, based upon the benefit-of-the-doubt 
doctrine.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.   In  
Moore v. Derwinski, 1 Vet. App. 83 (1991) it was observed 
that the employability question, that is, the ability or 
inability to engage in substantial gainful activity, had to 
be looked at in a practical manner, and that the thrust was 
whether a particular job was realistically within the 
capabilities, both physical and mental, of the appellant.

Although a recent orthopedic examiner has indicated that the 
appellant is capable of employment, a mental health provider 
has indicated to the contrary.  Plainly, the appellant's 
vocational rehabilitation file suggests that his depressive 
disorder, alone, has a significant impact upon his ability to 
obtain and retain employment.  Moreover, his orthopedic 
disorders further limit his employability.  The Board 
believes that the evidence is in relative equipoise as to the 
appellant's employability.  A total rating based on 
individual unemployability due to the appellant's service-
connected disabilities will be accordingly be granted.  

The Board notes in passing as a final matter that the 
appellant's left ankle disability, which is now service 
connected pursuant to this decision but for which a 
disability rating has not yet been assigned, has not been 
taken into consideration in the above analysis.  Considering 
the outcome with respect to this issue, the Board believes 
that this is immaterial. 

 
ORDER

Service connection for left ankle strain is granted.

An increased evaluation for the residuals of a fractured left 
tibia and fibula is denied.  

An increased evaluation for the residuals of a fractured 
right femur, lateral and femoral condyle, is denied. 

A separate disability rating of 10 percent under 38 C.F.R. § 
4.71a, Diagnostic Codes 5003 and 5261 for arthritis of the 
right knee is granted, subject to the statutes and 
regulations governing the payment of monetary awards.

An increased evaluation for the residuals of a fractured 
right tibia, fibula and patella
is denied.  

An increased evaluation for the residuals of a fractured left 
proximal humerus is denied.

A separate disability rating of 10 percent under 38 C.F.R. § 
4.71a, Diagnostic Codes 5003 and 5201 for arthritis of the 
left shoulder is granted, subject to the statutes and 
regulations governing the payment of monetary awards.

A total disability evaluation based upon individual 
unemployability is granted.


REMAND

Entitlement to an increased evaluation for service-connected 
dysthymia, currently evaluated as 50 percent disabling.

In a September 1994 rating decision, service connection was 
denied for depression.  The appellant's notice of 
disagreement was received in November 1994.  By rating 
decision dated in April 1996, service connection was granted 
for dysthymia and a 50 percent disability evaluation was 
assigned.  By statement received in October 1996, the 
appellant stated he wished to appeal his "disability 
award."  In part, he referred in his statement to the then 
current severity of his mental disorder, as well as to other 
service-connected disabilities.  

Subsequent to the Board's February 1999 review, the U.S. 
Court of Appeals for Veterans Claims (Court) held in Gallegos 
v. Gober,14 Vet. App. 50 (2000) that that portion of 
38 C.F.R. § 20.201 requiring that a notice of disagreement 
express "a desire for appellate review" was invalid, when 
viewed in the light of the applicable statute (38 U.S.C. 
§ 7105).  Under the statute, the only content requirement was 
that a notice of disagreement be an expression of 
"disagreement" with the decision of the RO.  The Court 
noted that under 38 U.S.C.A. § 7105, a notice of disagreement 
must: (1) express disagreement with a specific determination 
of the agency of original jurisdiction (i.e., the RO); (2)  
be filed in writing; (3)  be filed with the RO; (4)  be filed 
within one year after the date of mailing of notice of the 
RO's decision, and (5) be filed by the claimant or the 
claimant's authorized representative.  

As a general matter, when a law or regulation changes after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to the appellant applies unless 
Congress provided otherwise or permitted the Secretary to do 
otherwise and the Secretary does so.  See Marcoux v. Brown, 9 
Vet. App. 289 (1996); Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

In this case, when viewed in the light of the Gallegos 
decision, the Board is of the opinion that the appellant's 
October 1996 statement constituted a notice of disagreement 
with the assigned disability rating for his mental disorder. 
The claim must be remanded to the RO for the preparation of a 
SOC.  See Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995); 
see also Archbold v. Brown, 9 Vet. App. 124, 130 (1996) 
[pursuant to 38 U.S.C. § 7105(a), (d)(1), (3), a NOD 
initiates appellate review in the VA administrative 
adjudication process; and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
(VA Form 1-9 Appeal) after an SOC is issued by VA]; VA O.G.C. 
Prec. Op. No. 16-92 (July 24, 1992) [noting in the comments 
that, if an issue is raised on the record for the first time 
before the Board, the proper course of action, consistent 
with the governing VA statutes and regulations, is for the 
Board to remand the issue to the RO for further development].

Furthermore, in Manlincon v. West, 12 Vet. App. 238 (1999), 
the Court held that in these circumstances where a Notice of 
Disagreement is filed, but a Statement of the Case has not 
been issued, the Board must remand the claim to the RO to 
direct that a Statement of the Case be issued. 

In short, the appellant's October 1996 statement expressing 
his desire to appeal his "disability award" constitutes a 
notice of disagreement with the August 1996 rating decision 
granting a 50 percent disability rating for dysthymia.  The 
appellant's claim for a disability rating greater than 
assigned for dysthymia is therefore REMANDED for  the 
following action:

The RO should issue a (Supplemental) 
Statement of the Case pertaining to the 
issue of a disability rating greater than 
presently assigned for dysthymia, and 
thereafter follow all appellate 
procedures established by statute, 
regulation, and applicable precedent.  

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals


 


